FILED
                                                                             002T OF APPEALS
                                                                                DIMS10M ii

                                                                            2013 NOV - 5     AM 8: 51

                                                                            STATE OF WASHINGT O1A
                                                                             BYM
                                                                                   4UTY
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                  DIVISION II
In the Matter of the Marriage 'of:


REGINA KATHERINE COTA,


                                    Petitioner,                          No. 43037 -1 - II


          and                                                        PUBLISHED OPINION


ANTHONY FRANCIS COTA,




          MAXA, J. — Anthony       Cota appeals the trial court' s child support order requiring him to

pay for one -third of his daughter' s college expenses. He argues that the trial court ( 1) did not

have authority to order postsecondary educational support because his former wife did not

request   the   support award until after   his daughter turned 18, ( 2) abused its discretion when it


determined that an award of postsecondary educational support was proper, and ( 3) violated

RCW 26. 19. 065( 1) because the award of postsecondary educational support increased his child

support obligation to more than 45 percent of his net income.


          We affirm on the first two issues. Because the 2010 child support order expressly

provided    that     Anthony' s1 support obligation would terminate at the age of majority except for

postsecondary educational support, the trial court had authority to order such support even



1 Because the parties in this case share the same last name, we refer to them by their first names.
We intend       no   disrespect.
No. 43037 -1 - II



though the request for postsecondary educational support was filed after the daughter turned 18.

Further, the record supports the trial court' s conclusion that a postsecondary educational award

was appropriate under      the factors   outlined   in RCW 26. 19. 090( 2). However, we reverse and


remand on the third issue. We are constrained to hold that postsecondary educational expenses

constitute " child support" under    RCW 26. 19. 065( 1),          and therefore the trial court' s order



improperly required Anthony to pay more than 45 percent of his net monthly income in child

support without first finding good cause.

                                                      FACTS


          Anthony and Regina Cota divorced in 2006. The trial court entered an order of child
                                                        2
support   providing for their two   minor children,         ages   14   and   11.   This initial child support order


provided for postsecondary educational support and required the parties to pay their pro rata

shares of any postsecondary educational expenses.


           In 2010, Regina requested that the trial court award specific postsecondary educational

support for their daughter Annamarie, who at that time was 17. The commissioner reserved


ruling on the issue, reasoning thatz ruling on postsecondary educational support was premature

because Annamarie had not yet been accepted to college and the amount of her educational

expenses was not yet clear. Consistent with that ruling, the commissioner modified the

applicable sections of the original support order to read as follows:

          3. 13   Termination of Support
                    Support shall be paid until the children turn 18 or until the children
                    graduate from high school, whichever occurs last, except as set forth in
                  Paragraph 3. 14 below.
          3. 14   Post Secondary Educational Support
                    Post -secondary support determination is premature and is reserved for
                    future determination.



2 The couple has a third daughter who was age 18 at the time the order was entered.
                                                            2
No. 43037 -1 - II



Clerk' s Papers ( CP) at 130.


         In 2011, Anthony moved to modify his child support obligation. Regina opposed the

motion and again requested that the commissioner award postsecondary educational support for

Annamarie. At the time of the motion Annamarie had turned 18, graduated from high school,


and enrolled at Pacific Lutheran University. The total cost for the 2011 -12 school year was

 22, 282 after financial aid and scholarships. This amount was less than the cost to attend


Washington State University. Annamarie took out loans in her own name for $5, 474 and Regina

paid   the remaining $ 16, 808.     Regina requested that the commissioner order Anthony to

reimburse her for his pro rata share.


         Anthony opposed Regina' s request for postsecondary educational support. He argued

that Regina failed to adequately document Annamarie' s educational expenses and that the

commissioner did not have authority to award postsecondary educational support because

Annamarie was over 18 when the petition was filed. The commissioner rejected these arguments


and ordered Anthony to pay his pro rata share of the postsecondary educational expenses

 pursuant   to the   statutory   criteria and   the 2006   order of child support."   CP at 306.


         Anthony moved for revision of the commissioner' s ruling. The parties presented

evidence and argument regarding application of the factors in RCW 26. 19. 090( 2) for evaluating

postsecondary educational support. The trial court denied the motion. In its oral ruling, the trial

court stated that it had evaluated the statutory factors and had determined that a postsecondary

educational support award was appropriate. The trial court also stated that it evaluated the


parents' " current and      future capacity to pay."       Report of Proceedings ( Dec. 2, 2011) at 34. Based


on these factors, the trial court ordered Anthony to pay his pro rata share of Annamarie' s 2011-

12   college   tuition           third of
                         and one -          her future tuition.
No. 43037 -1 - II



           Anthony moved for reconsideration of the trial court' s ruling. He argued that the

payment of postsecondary educational expenses would increase his child support obligation to

more      than 45   percent of   his   net   monthly income, in    violation of      RCW 26. 19. 065( 1).   The trial


court concluded that postsecondary educational expenses were not included in the statutory cap.

           Anthony appeals the trial court' s order regarding postsecondary educational expenses and

denial of the subsequent motion for reconsideration.

                                                        ANALYSIS


A.         POST -MAJORITY MOTION FOR POSTSECONDARY EDUCATIONAL SUPPORT


           Anthony argues that the trial court did not have jurisdiction to award postsecondary

educational support because at the time Regina made the request, Annamarie had reached age 18.


However, the trial court clearly had jurisdiction to address postsecondary educational support.

In   re   Marriage of Major, 71 Wn.           App.   531, 533 -36, 859 P.2d 1262 ( 1993).        At issue here is


whether the trial court had authority to order postsecondary educational support in light of RCW

26. 09. 170( 3).     See Major, 71 Wash. App. at 536.

            RCW 26. 09. 170( 3)        provides: "   Unless otherwise agreed in writing or expressly provided

in the decree, provisions for the support of a child are terminated by emancipation of the child."

For   purposes of this statute, " emancipation" refers             to the   age of   majority —18.   In re Marriage of

Gimlett, 95 Wash. 2d 699, 702 -04, 629 P.2d 450 ( 1981).                 If a decree does not provide for post-


majority support, a party must file a motion to modify to add such support before the child turns

18. Balch      v.   Balch, 75 Wn.      App.    776, 779, 880 P.2d 78 ( 1994).        Conversely, if a decree

expressly provides for post- majority support, a court may modify such support as long as the

movant      files   a motion   to modify before the " termination           of support".   Balch, 75 Wash. App. at 779.



                                                              11
No. 43037 -1 - II



          Here, it is undisputed that the trial court entered its order requiring postmajority support

after Annamarie turned 18. Therefore, the question is whether, under the child support order in


effect when Annamarie turned 18, Anthony' s support obligation had terminated when Regina

filed her motion to modify. If such support had not terminated, the motion was timely.

             Interpretation   of a child support order        is   a question of   law that     we review   de   novo."   In


re Marriage ofSagner, 159 Wash. App. 741, 749, 247 P.3d 444, review denied, 171 Wash. 2d 1026

 2011).      In determining whether the child support order authorizes an award of postsecondary

educational support, we look to whether " the support- paying parent has notice that the support

obligation will extend past       the   age of   majority." Rains        v.   Dep' t   of Soc. & Health Servs., 98 Wn.


App.   127, 137, 989 P.2d 558 ( 1999) ( citing Balch, 75 Wn.                  App.    at   780). The rationale for


requiring post- majority support to be expressly provided in a decree is that the support- paying

parent must be " given advance notice of the termination date or event, rather than being forced to

wait   for   some elusive or    fortuitous date    of   the   dependency       cessation."      Gimlett, 95 Wash. 2d at 703.


          Where the terms of a dissolution decree clearly state that support terminates upon the

occurrence of specific events, courts have held that the trial court lacked authority to consider a

postsecondary educational support award. In re Marriage of Gillespie, 77 Wash. App. 342, 347-

48, 890 P.2d 1083 ( 1995).       In Gillespie, the dissolution decree provided that support would


continue until the child " shall reach the age of eighteen ( 18) years, shall marry, shall become

     supporting or shall no
self -                            longer be dependent          upon    the    wife." 77 Wash. App. at 344 ( emphasis

omitted) ( internal quotation marks omitted).             After the child turned 18, the mother filed a petition


to modify the decree to provide for postsecondary educational support. Gillespie, 77 Wash. App.

at 344. Division Three of this court held that the trial court did not have authority to modify the



                                                                   5
No. 43037 -1 - II



decree because the support obligation had terminated when the child turned 18 under the


conditions in the decree. Gillespie, 77 Wash. App. at 347 -48.

         However, the result is different if an order expressly extends support beyond the age of

majority. In Balch, the dissolution decree provided that " the children shall be supported until

they   are no   longer in    need of support." 75 Wash. App. at 780 ( internal quotation marks omitted).

The trial court declined to consider an award for postsecondary educational support because the

child had reached the age of majority at the time the modification petition was filed. Balch, 75

Wn.    App.   at   778.   This court reversed, holding:

         Although this stipulated language lacks precision as to the duration and nature of
         child support, it clearly expresses an intention to continue child support beyond
         majority if [the          child]   remained    dependent in fact.       See RCW 26. 09. 170( 3).
         Further, the language is sufficient to put the payor parent on notice that the child
         support obligation may continue after majority.


Balch, 75 Wn.        App.    at   780. The   court concluded     that the decree language   was " `   sufficiently


explicit' "   under RCW 26. 09. 170( 3) to allow the imposition of postsecondary educational

support. Balch, 75 Wash. App. at 780 ( quoting In re Marriage ofNielsen, 52 Wash. App. 56, 60,

757 P.2d 537 ( 1988)).


         Here, both the original decree and the 2010 modification order expressly provided that

support would terminate when the child turned 18 ( or graduated from high school if later) except


for postsecondary educational support. The 2010 order did not state the amount of

postsecondary educational support or when the support obligation would end, but it clearly did

contemplate        that   support would continue       beyond the   age of   18. The trial court reserved for the


future the determination of whether postsecondary support would be appropriate and, if so, the

specific amount. And by referencing postsecondary educational support and reserving ruling for



                                                             3
No. 43 03 7 -1 - II



a future date, the order put the parents on notice that their support obligations could continue past


the age of majority. Gimlett, 95 Wash. 2d at 703; Balch, 75 Wash. App. at 780.

         Because the   modification order " otherwise ...   expressly provided" as required in RCW

26. 09. 170( 3) that the postsecondary educational support obligation would not terminate when

Annamarie turned 18, Regina filed her motion to modify before support terminated as required in

Balch. 75 Wash. App. at 779. Accordingly, the trial court had authority under RCW 26. 09. 170( 3)

to modify its previous order and award postsecondary educational support.

         Our holding would be the same even if the modification order had not expressly extended

postsecondary educational support beyond the age of majority. Regina filed a motion before

Annamarie turned 18 requesting that the trial court award postsecondary educational support.

The trial court reserved ruling on the issue because it was premature. To preclude Regina from

requesting postsecondary educational support after Annamarie reached age 18 when the trial

court ruled that the issue was premature at age 17 would be inequitable. Accordingly, we hold

that the trial court' s pre -majority ruling that the issue of postsecondary educational support was

reserved for a later date did not foreclose the trial court from ruling on the issue after the child

reached the age of majority.

B.       POSTSECONDARY EDUCATIONAL SUPPORT AWARD


         Anthony argues that even if the trial court had the authority to consider a postsecondary

educational support award, it abused its discretion in deciding to make the award. We disagree.

The trial court has broad discretion to order support for postsecondary education. Childers v.

Childers, 89 Wash. 2d 592, 601, 575 P.2d 201 ( 1978);    see also In re Marriage ofNewell, 117 Wn.

App.   711, 718, 72 P.3d 1130 ( 2003);   In re Marriage ofKelly, 85 Wash. App. 785, 795, 934 P.2d
7
No. 43037 -1 - II



1218 ( 1997). A trial court abuses that discretion when its decision is based on untenable grounds


or reasons. Newell, 117 Wash. App. at 718.

           RCW 26. 19. 090( 2) gives the trial court discretion to order support for postsecondary

educational expenses and sets forth criteria the trial court should consider when making such an

award. The trial court initially must find that the child is dependent and " relying upon the

parents    for the   reasonable necessities of       life." RCW 26. 19. 090( 2).      Once that threshold


requirement is satisfied, the trial court must also consider the following non -exhaustive list of

factors:


           Age of the child; the child' s needs; the expectations of the parties for their
           children when the parents were together; the child' s prospects, desires, aptitudes,
           abilities or disabilities; the nature of the postsecondary education sought; and the
           parents' level of education, standard of living, and current and future resources.

RCW 26. 19. 090( 2). "       Also to be considered are the amount and type of support that the child


would   have been      afforded   if the   parents   had   stayed   together."   RCW 26. 19. 090( 2).


           Anthony argues that the record does not show that the trial court had properly considered

the factors in RCW 26. 19. 090( 2).          However, the parties presented evidence and argument


regarding the factors, and the trial court stated that it had reviewed the factors to determine that

an award was appropriate. Although the trial court did not make extensive findings on the record


as to each factor, RCW 26. 19. 090 sets forth no requirement that the trial court explicitly consider

the factors on the record. In re Marriage ofMorris, No. 69430 -8 -I, 2013 WL 5310206, at * 7




                                                              3
No. 43037 -1 - II


                                         3
 Wash. Ct.     App. Sept.   23, 2013).       And we presume that the court considered all evidence before


it in fashioning an order on postsecondary educational expenses. Kelly, 85 Wn. App. at.793.

          Further, the record supports the trial court' s conclusion that the postsecondary

educational support award was appropriate. Initially, the trial court knew Annamarie was a

recent high school graduate enrolled in a full -ime university program and there was no evidence
                                               t

that she had or was capable of earning an income sufficient to meet her " reasonable necessities

of   life." RCW 26. 19. 090( 2).       Accordingly, there was evidence from which the trial court could

reasonably find that she was dependent under RCW 26. 19. 090( 2).

          With regard to the statutory factors, the trial court was aware of Annamarie' s age and the

cost of attending college. The 2006 child support order' s provision for postsecondary

educational expenses showed that Anthony and Regina expected to contribute to their children' s

college education. Annamarie' s admission to a highly regarded university and her receipt of a

    5, 500 academic achievement scholarship demonstrated her aptitude and her abilities. The trial

court   knew the    nature of   the   education sought —  attendance at Pacific Lutheran University. The

trial court had both parents' tax returns and pay stubs for the preceding two years to assess



3
  We note that in In re Marriage ofShellenberger, 80 Wash. App. 71, 85, 906 P.2d 968 ( 1995),
Division One of this court held that before a trial court can require a parent to pay for
postsecondary educational expenses at a private institution, it must " make specific findings as to
the cost and availability of college education in the child' s chosen field at publicly funded
institutions." The     court reasoned, "     A trial court should not require objecting parents of modest
means to pay for private college where the child can obtain a degree in his or her chosen field at
a   publicly   subsidized                                 App. at 85. We note that this rule may
                            institution." Shellenberger, 80 Wn.

draw an arbitrary distinction between private and public schooling when a more appropriate
analysis would be on the actual cost of the school as compared to other reasonable alternatives.
However, because Anthony does not raise this issue on appeal, we need not address the propriety
of the rule or whether the trial court properly complied with it in this case. Moreover, although
the trial court did not make specific findings on the issue, our review of the record shows that
Regina presented evidence that the net cost of attending Pacific Lutheran University was less
than the cost at Washington State University.
                                                          9
No. 43037 -1 - II



standard of      living   and resources.   And the   parents'   level   of education —neither attended college —




did not necessarily negate a finding that it was appropriate for Annamarie to seek postsecondary

education. We do not second guess the trial court' s discretionary evaluation of these factors.

See In    re   Parentage of Goude, 152 Wn.       App.    784, 791, 219 P.3d 717 ( 2009) ( trial court does not


abuse its discretion in determining postsecondary educational support if it considers all factors in

RCW 26. 19. 090( 2)).


           Anthony also argues that the trial court abused its discretion in ordering him to pay

postsecondary       educational support     because it   would cause      him   an " undue   hardship ".   Br. of


Appellant at 9. In support of his contention, he cites In re Marriage ofShellenberger, 80 Wn.

App.   71, 84, 906 P.2d 968 ( 1995), in which Division One of this court held that a trial court


abuses its discretion if it awards a postsecondary educational support obligation that would force

the obligor parent into bankruptcy or would require selling the family home. The court stated

that "[   t]his is especially true where the parent also supports a minor child, and the postsecondary

support obligation prevents the parent from meeting that obligation to the minor child."

Shellenberger, 80 Wash. App. at 84. However, other than showing that his expenses exceeded his

income, Anthony did not demonstrate sufficient financial hardship to trump the trial court' s

discretionary ruling that postsecondary educational support was appropriate for Annamarie.

           We hold that the trial court did not abuse its discretion in awarding postsecondary

educational support because the record supports the conclusion that such support was appropriate


under RCW 26. 19. 090( 2).




                                                           10
No. 43037 -1 - II



C.        45 PERCENT CAP ON CHILD SUPPORT


          Anthony argues that even if an award for postsecondary educational expenses was

appropriate, the trial court' s order violated RCW 26. 19. 065( 1) because it increased his child

support obligation            to   more   than 45   percent of     his   net   income.'      RCW 26. 19. 065( 1) provides:


    Neither parent' s child support obligation owed for all his or her biological or legal children may

exceed          five
          forty -            percent of net    income      except   for   good cause shown."          The statute defines


    good cause" as " possession of substantial wealth, children with day care expenses, special

medical need, educational need, psychological need, and                              larger families."     RCW

                         5
26. 19. 065( 1)(   c).       The issue is whether the term " child support obligation" in the statute includes


postsecondary educational support.


           The interpretation of statutory language is a question of law that we review de novo.

Advanced Silicon Materials, LLC                  v.   Grant      County,      156 Wash. 2d 84, 89, 124 P.3d 294 ( 2005).         The


primary goal of statutory interpretation is to ascertain and give effect to the legislature' s intent.
Dept of Ecology              v.   Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4 ( 2002). "[ I] f the



4
    Anthony' s net monthly income at the time the trial court ordered him to pay postsecondary
support was $ 2,   169. 88. The trial court ordered him to pay $433. 66 per month in support for his
younger daughter and $ 8, 135. 07 for Annamarie' s college expenses. The college expense
reimbursement amounts to approximately $677. 92 per month if divided over a full year.
Therefore,    under          the trial Anthony' s
                                         court' s order                   child support obligation         totaled $ 1, 111. 58 per

month, or 51 percent of his net monthly income.
5
    RCW 26. 19. 065           was amended       in 2009. LAWS            OF   2009,   ch.   84, § 2 ( eff. Oct 1, 2009). Former
RCW 26. 19. 065 ( 1998) provided:
           Limit    at             five
                             forty -        percent    of a      parent' s     net    income.     Neither parent' s total

           child support obligation may exceed forty -
                                                     five percent of net income except for
           good    cause           shown.    Good cause includes but is not limited to possession of
           substantial            wealth,   children      with    day     care    expenses,      special   medical    need,

      educational need, psychological need, and larger families.
Former RCW 26. 19. 065( 1). The changes do not affect our analysis. And because the

modification order increasing the child support award above 45 percent of Anthony' s net income
took place in 2011, we cite the current version of the statute.
                                                                     11
No. 43037 -1 - II



statute' s meaning is plain on its face, then the court must give effect to that plain meaning as an

expression of      legislative intent." Campbell &             Gwinn, 146 Wash. 2d at 9 -10. The plain meaning of

a statute is derived from all the legislature has said in the statute and related statutes that disclose

legislative intent    about    the     provision   in   question.     Campbell & Gwinn, 146 Wash. 2d at 11.


          The child support statutes do not address the parameters of the term " child support".


RCW 26. 19. 090 does not state whether " postsecondary educational support" constitutes " child

support".    Similarly,      RCW 26. 19. 011 — the definitions           section of chapter      26. 19 RCW —does not


define "   child support" or " child support obligation ".               RCW 26. 19. 011( 1) does define "[ b] asic


child support obligation" as the " monthly child support obligation determined from the economic

table"   set out   in RCW 26. 19. 020. ( Emphasis             added.)    But use of the term " child support


obligation" in RCW 26. 19. 065( 1) contemplates a broader concept. There are no other statutes


that provide insight into whether the legislature intended to include postsecondary educational

support in the definition of child support obligation.


           We are guided by two cases tangentially discussing this issue. In In re Marriage of

Daubert, Division One of this court addressed the allocation of postsecondary educational

support    in light   of   RCW 26. 19. 090( 1),         which provides that the " child support schedule" is


advisory    and not    mandatory for postsecondary              educational support.      124 Wash. App. 483, 499 -500,

99 P.3d 401( 2004),        overruled in part on other grounds by McCausland v. McCausland, 129 Wn.

App.     390, 118 P.3d 944 ( 2007). The issue was whether all of chapter 26. 19 RCW (entitled


  Child Support Schedule ")            was advisory or just the economic table set out in RCW 26. 19. 020.

Daubert, 124 Wn.           App.   at   500 -01.   In this context, the court stated ( without analysis or citation


to authority) that "[ p] ostsecondary             educational support     is   child support."   Daubert, 124 Wn.


App. at 502. Later in the opinion, the court used an example indicating that postsecondary
                                                                 12
No. 43037 -1 - II



educational support would count against the 45 percent cap in RCW 26. 19. 065( 1) when a

younger    sibling is involved.       6 Daubert, 124 Wash. App. at 503.

         More significantly, our Supreme Court addressed the meaning of "child support" in In re

Marriage of Schneider, 173 Wash. 2d 353, 367 -68, 268 P.3d 215 ( 2011).                          In Schneider, the court


addressed whether postsecondary educational support constituted " support" within the meaning

of   the Uniform Interstate      Family    Support Act,      chapter    26. 21 RCW. 173 Wash. 2d at 367. The


court explained that postsecondary educational support " fits within the structure of the child

support statute in general" and in some situations " can function just like ordinary child support."

Schneider, 173 Wash. 2d at 368. Accordingly, the court concluded that postsecondary educational

support "   is money     paid   to   support a   dependent    child,   therefore   it is   child support."   Schneider,


17' ) Wn.2d at 368.

         Although Schneider did           not    involve RCW 26. 19. 065( 1),       we believe that our Supreme


Court' s statement that postsecondary educational support is child support controls here.

Therefore, we hold that postsecondary educational support is part of a parent' s " child support

obligation"    for the   purposes of     the 45    percent   limitation in RCW 26. 19. 065( 1).         The trial court


violated RCW 26. 19. 065( 1) when it set Anthony' s child support obligation, including

postsecondary educational support, at an amount greater than 45 percent. of his net monthly

income.




          We   are aware   that capping the child        support obligation at        45    percent — including

postsecondary     educational expenses —            may in certain circumstances mean that a parent cannot be

required to pay such expenses, even when the RCW 26. 19. 090( 2) factors support payment.


6
  Similarly, in Morris, Division One assumed without discussion that postsecondary educational
 support would be included in the 45 percent cap. 2013 WL 5310206, at * 9.
                                                               13
No. 43037- 1- 11



However, RCW 26. 19. 065( 1) allows the trial court to exceed the 45 percent cap " for good cause

shown ",   which includes " educational need ".


       We affirm the trial court' s authority to award postsecondary educational support and its

determination that an award of postsecondary educational support was proper. But we reverse the

trial court' s postsecondary educational support order and remand to the trial court with directions

to comply with RCW 26. 19. 065( 1) by either reducing Anthony' s child support obligation to 45

percent of his net monthly income or determining that good cause exists for exceeding the 45

percent cap.




                                                   Maxa, T
We concur:




                                                  14